| ‘
UNITED STATES DISTRICT COURT ‘
SOUTHERN DISTRICT OF NEW YORK |

 

it
Lawrence Young, |

co sangre ms os

JAN 16 20

Plaintiff, 19-cv-9246 (AIN)

ay ORDER

Snowview Management Corporation,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Plaintiff filed its Complaint on October 7, 2019. Dkt. No. 1. Pursuant to Rule 4(m),
Plaintiff was required to serve Defendant on or before January 6, 2019. As of this date, the
Court is not in receipt of proof of service as to Defendant. Accordingly, by January 21, 2020,
Plaintiff shall file proof of service on Defendant, a status update regarding service, or a notice of

voluntary dismissal pursuant to Federal Rule of Civil Procedure 41(a).

SO ORDERED.

Dated: January | 5 , 2020 b\\
New York, New York ct

\Z * ALISON J. NATHAN
ni States District Judge

a

 
